MEMORANDUM **
Monta Lamont Harris appeals from the 135-month sentence imposed following a guilty-plea conviction for conspiracy, in violation of 18 U.S.C. § 371; armed bank robbery, in violation of 18 U.S.C. §§ 2113(a)(d); and use of firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Harris contends that the district court erred by applying § 924(c)(l)(D)(ii) to run his sentences for bank robbery and conspiracy consecutive to an undischarged state prison sentence. The record reflects that the district court properly justified its choice of the sentence as a whole pursuant to 18 U.S.C. §§ 3584(b) and 3553(a). See United States v. Fifield, 432 F.3d 1056, 1064-66 (9th Cir.2005). The district court did not procedurally err and the sentence imposed is reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Catty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.